PER CURIAM:
Appellant Charles Spiesel appeals from an order of the District Court for the Southern District of New York, Edward C. McLean, District Judge, dismissing on defendant’s motion, plaintiff’s complaint seeking damages against the City of New York for alleged actions of various unnamed police officers and sales tax personnel, on the ground that the complaint failed to state a claim upon which relief can be granted. We agree with the district court’s ruling on that branch of defendant’s motion and affirm the judgment dismissing the action, D.C., 239 F.Supp. 106.